Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  161837(20)(21)                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  MICHIGAN ALLIANCE FOR RETIRED                                                                         Stephen J. Markman
  AMERICANS, DETROIT/DOWNRIVER                                                                               Brian K. Zahra
  CHAPTER OF THE A. PHILIP RANDOLPH                                                                    Richard H. Bernstein
  INSTITUTE, CHARLES ROBINSON, GERARD                                                                  Elizabeth T. Clement
  McMURRAN, and JIM PEDERSON,                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
             Plaintiffs-Appellees,
  v                                                                  SC: 161837
                                                                     COA: 354429
                                                                     Ct of Claims: 2020-000108-MM
  SECRETARY OF STATE and ATTORNEY
  GENERAL,
           Defendants,
  and

  SENATE and HOUSE OF REPRESENTATIVES,
            Proposed Intervenor Defendants,
  and

  REPUBLICAN NATIONAL COMMITTEE and
  MICHIGAN REPUBLICAN PARTY,
             Proposed Intervenor
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. We
  direct the parties to file briefs by 5:00 p.m. on Wednesday, September 30, 2020, responding
  to petitioners’ motion for reconsideration and addressing whether Council of Orgs &
  Others for Ed About Parochiaid v Michigan, 321 Mich. App. 456 (2017), should be
  overruled and whether petitioners should be allowed to intervene, MCR 2.209. We further
  DIRECT the Court of Claims to issue a decision on the House of Representatives and
  Senate’s motion for intervention no later than Wednesday, September 30, 2020.

         The Court of Appeals shall expedite its consideration of any appeal from the Court
  of Claims in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2020
         b0925
                                                                               Clerk